Name: Council Regulation (EEC) No 204/90 of 22 January 1990 on agriculture in the Grand Duchy of Luxembourg
 Type: Regulation
 Subject Matter: agricultural activity;  farming systems;  Europe
 Date Published: nan

 27. 1 . 90 Official Journal of the European Communities No L 22/ 11 COUNCIL REGULATION (EEC) No 204/90 of 22 January 1990 on agriculture in the Grand Duchy of Luxembourg discontinued with the prospect of the large single market advocated in the Single Act ; whereas the provisions for abolishing that system gradually must therefore be adopted as from now, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Protocol on the Grand Duchy of Luxembourg annexed thereto, Having regard to Council Regulation (EEC) No 3310/75 of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg ('), as last amended by Regulation (EEC) No 4001 /89 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, under the second subparagraph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxembourg, Belgium, Luxembourg and the Netherlands are to apply the system provided for in the third paragraph of Article 6 of the Convention on the Economic Union of Belgium and Luxembourg of 25 July 1921 ; whereas the period of application of that system was last extended by Regula ­ tion (EEC) No 4001 /89 ; whereas the Council has to decide to what extent those provisions should be main ­ tained, amended or discontinued ; Whereas the application of the said system in favour of Luxembourg wines will continue to be of benefit to the agricultural income of the Grand Duchy of Luxembourg in the sector concerned ; Whereas, however, the system in question was introduced as a transitory arrangement and must in any case be Article 1 Regulation (EEC) No 3310/75 is hereby replaced by this Regulation. Article 2 The tax exemption in force on 1 January 1989 in respect of wines produced in the Grand Duchy of Luxembourg, pursuant to the second subparagraph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxembourg, shall be reduced by 33 V3 % from 1 January 1991 and by two successive annual amounts of 33 '/3 % , taking effect on 1 January of each of the successive years in such a way that the exemption will be dismantled on 1 January 1993 . Article 3 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1990 . For the Council The President M. O'KENNEDY (') OJ No L 328 , 20 . 12. 1975, p. 12 . (2) OJ No L 382, 30 . 12. 1989, p . 1 .